DETAILED ACTION
Response to Amendment
This Final office action regarding application number 16/262,481, filed January 30, 2019, is in response to the applicants’ arguments and amendments filed on August 23, 2022. Claims 1, 6, 10, 15, and 19 have been amended, Claims 1-3, 5-12, and 14-20 are currently pending and are addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments have not overcome the objections and rejections previously set forth in the Non-Final Office Action mailed May 24, 2022. Applicants amendments have not been deemed sufficient to overcome the previous 35 USC 103 rejections, therefore the rejections are maintained with changes to reflect amendments. Additionally, applicant’s arguments filed August 23, 2022 have been fully considered but they are not fully persuasive for the reasons seen below.

On pages 12-13 the applicant argues “Applicants respectfully submit that none of the applied references disclose or suggest the newly added limitation regarding the plurality of first link attributes comprising at least a link shape location referring to a plurality of shape locations of the first map-matched link excluding a link start location and link end location of the first map-matched link. See e.g., FIGs. 6A-6B. On page 15 of the Office Action the Examiner asserted that Tanimoto, at col. 1, lines 61-66, discloses nodes on both ends of a link, the link length, the speed limit in the link and a functional class of the link. However, Tanimoto is silent as to the plurality of first link attributes comprise at least a link shape location referring to a plurality of shape locations of the first map-matched link excluding a link start location and link end location of the first map-matched link. Indeed, Tanimoto is silent as to a link shape location referring to a set of the shape locations of the map- matched links excluding the link start location and the link end location. The remaining references fail to remedy the deficiencies of Tanimoto. The rejections are not legally viable for at least this reason.”, the examiner respectfully disagrees. The examiner acknowledges that Tanimoto does not teach this limitation, however this limitation is taught by Gdalyahu. Tanimoto teaches that a system can use a plurality of link attributes such as nodes, link length, and speed limit in order to determine a route for a vehicle. Gdalyahu teaches that attributes associated with a road segment or link can include a shape of a segment (Paragraph [0343], “processing unit 110 may consider the position and motion of other vehicles, the detected road edges and barriers, and/or general road shape descriptions extracted from map data (such as data from map database 160)”) (Paragraph [0496], “The vehicles may communicate with a central server (e.g., server 1230) that maintains an up-to-date map including these visual landmarks connected to other significant geometric and semantic information (e.g. lane structure, type and position of road signs, type and position of road marks, shape of nearby drivable ground area delineated by the position of physical obstacles, shape of previously driven vehicle path when controlled by human driver, etc.).”, here the system uses the shape of road segments as an attribute in order to make determinations, this attribute information can be used to make route determinations when combined with the system of Tanimoto) this feature can be combined with the system of Tanimoto and therefore the combination would be able to use link attributes such as a shape in order to determine a route. 

On pages 13-14 the applicant argues “The Examiner suggested that the reference somehow includes a transfer of control and issuing alerts based on information. However, Applicants continue to disagree with the Examiner's broadened interpretation of the reference, and submit that the reference fails to teach or suggest the step of "automatically converting a vehicle from an autonomous mode to a manual mode prior to the roadwork zone based on the determined speed funnel" as required in the amended independent claims.”, the examiner respectfully disagrees. Gdalyahu teaches automatically convert a vehicle from an autonomous mode to a manual mode in response to analyzing data from sensors in the vehicle (Paragraph [0314], “As discussed below in further detail and consistent with various disclosed embodiments, system 100 may provide a variety of features related to autonomous driving and/or driver assist technology. For example, system 100 may analyze image data, position data (e.g., GPS location information), map data, speed data, and/or data from sensors included in vehicle 200. System 100 may collect the data for analysis from, for example, image acquisition unit 120, position sensor 130, and other sensors. Further, system 100 may analyze the collected data to determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention”, here the system is shown to be capable of analyzing received information and taking automatic actions relating to that information, the examiner is interpreting this as including a transfer of control, and additionally the system is capable of issuing alerts based on this information) (Paragraph [0346], “As vehicle 200 approaches the junction, at step 564, processing unit 110 may update the confidence level associated with the analyzed junction geometry and the detected traffic lights. … Thus, based on the confidence level, processing unit 110 may delegate control to the driver of vehicle 200 in order to improve safety conditions.”, here in response to a determination by the processing unit, the system will transfer control to the driver, however Gdalyahu does not explicitly teach the transfer of control in response to a speed funnel), while Gdalyahu does not explicitly teach this conversion in response to a speed funnel, in teaches the conversion in response to analyzed traffic geometry to detect certain conditions, this can be combined with the recognition of a speed funnel as taught by Schutzmeier. 

On pages 14-15 the applicant argues “Gdalyahu at best teaches a system that automatically takes the determined action without human intervention and analyzes collected data and issues warnings and/or alerts to vehicle occupants based on the analysis of the collected data. Gdalyahu mentions driver assistance and autonomous driving, but it cannot be said that the references disclose or suggests "automatically converting a vehicle from an autonomous mode to a manual mode prior to the roadwork zone based on the determined speed funnel" as required in the independent claims. There is no mention of automatically converting a vehicle from autonomous mode to manual mode, much less that this automatic conversion occurs prior to the roadwork zone based on the determined speed funnel. No reasonable interpretation of the reference would lead one of ordinary skill in the art to believe that Gdalyahu discloses or fairly suggests the claimed limitations. Gdalyahu's disclosure of delegating control can mean that the vehicle is kept in manual mode and the system allows the driver to operate the vehicle in manual mode without vehicle interference/assistance. This does not necessarily equate to the conversion from autonomous mode to a manual mode. Moreover, these cited sections of the reference could also indicate that vehicle can take action via the driver while the car is in manual mode, but also provide driver assistance while in manual mode. This is not to say that the reference explicitly discloses automatically converting a vehicle from an autonomous mode to a manual mode prior to the roadwork zone based on the determined speed funnel. The Examiner's interpretation of the reference is overly broad and erroneous.”, the examiner respectfully disagrees. Gdalyahu is clear in its teaching of automatically taking an action without human intervention based on the data received from various sources (Paragraph [0314], “As discussed below in further detail and consistent with various disclosed embodiments, system 100 may provide a variety of features related to autonomous driving and/or driver assist technology. For example, system 100 may analyze image data, position data (e.g., GPS location information), map data, speed data, and/or data from sensors included in vehicle 200. System 100 may collect the data for analysis from, for example, image acquisition unit 120, position sensor 130, and other sensors. Further, system 100 may analyze the collected data to determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention”, here the system is shown to be capable of analyzing received information and taking automatic actions relating to that information, the examiner is interpreting this as including a transfer of control, and additionally the system is capable of issuing alerts based on this information), Gdalyahu later teaches that these actions can be in response to a determined as a vehicle approaches a junction and can include delegating control to the driver of the vehicle based on a confidence level (Paragraph [0346], “As vehicle 200 approaches the junction, at step 564, processing unit 110 may update the confidence level associated with the analyzed junction geometry and the detected traffic lights. … Thus, based on the confidence level, processing unit 110 may delegate control to the driver of vehicle 200 in order to improve safety conditions.”, here in response to a determination by the processing unit, the system will transfer control to the driver, however Gdalyahu does not explicitly teach the transfer of control in response to a speed funnel) here delegating is interpreted using the common verb definition “to entrust to another”, and as the applicant points out this “can mean that the vehicle is kept in manual mode”, this can also mean that if the vehicle is operating in autonomous mode and delegates control to a driver that control is transferred, the examiner is interpreting this under the broadest reasonable interpretation.

On pages 15-16 the applicant argues "Moreover, absent the present application as a template, one of ordinary skill in the art would not have been motivated to turn to Gdalyahu or Schutzmeier in an attempt to remedy any deficiency of Tanimoto. Tanimoto relates to searching routes with a navigation apparatus for determining an optimal route leading to a destination. Tanimoto is neither concerned with nor recognizes road object observations. There is not teaching or suggestion in Tanimoto regarding road object observations along a route. One of ordinary skill in the art would not have turned to Gdalyahu or Schutzmeier in an attempt to modify the system of Tanimoto, as suggested in the Office Action. The Examiner's proposed modification of references to include road object identification of Gdalyahu into Tanimoto' s route finding method to improve the date integration of information received from multiple sensors commonly found on modern vehicles, is insufficient to support a conclusion of obviousness. Rejections on obviousness grounds cannot be sustained by these types of mere conclusory statements, but instead there must be some articulated reasonings with some rational underpinning to support the legal conclusion of obviousness. There is simply no teachings or suggestion in the primary reference regarding road object observation and one of ordinary skill in the art reading Tanimoto would not have envisioned including any means for road object observation. … The rejection is not legally viable for at least this additional reason. ", the examiner respectfully disagrees. Tanimoto and Gdalyahu are analogous art as they are both related generally to methods of vehicle navigation and route mapping. The classification scheme of Tanimoto cites G01C21/3446 Detail of route searching algorithms and GO1C21/32 Structuring or formatting of map data, Gdalyahu also cites GO1C21/32 in its classification scheme and it additionally cites G01C21/34. One of ordinary skill in the art who was attempting to remedy a deficiency of Tanimoto would know to search the classification scheme cited by the document and related classifications. Further, the combination is not motivated by a mere conclusory statement, the motivation to modify Tanimoto is provided by Gdalyahu, Paragraph [0003], "The sheer quantity of data (e.g., captured image data, map data, GPS data, sensor data, etc.) that an autonomous vehicle may need to analyze, access, and/or store poses challenges that can in fact limit or even adversely affect autonomous navigation. Furthermore, if an autonomous vehicle relies on traditional mapping technology to navigate, the sheer volume of data needed to store and update the map poses daunting challenges.”, here Gdalyahu is directed towards an improvement on traditional mapping technology via the handling of data that is captured by autonomous vehicles.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-6, 8-12, 14-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto (U.S. Patent 6,263,277 B1) in view of Gdalyahu (U.S. Application No 20170336792 A1) and further in view of Schutzmeier (US-20200042807).

Regarding claim 1, Tanimoto teaches a system for validating connectivity of one or more routes between at least a first road object and a second road object (see at least Col 3, lines 10-12, Col 5, lines 40-44 and Figs. 1-3 & 11), the system comprising:
search for one or more downstream links in downstream of the first map-matched link (Col 3, lines 10-12 “The map data structure, as shown in FIG. 2, contains a list of roads, road data for each road, and link data of each link in the road. The road data contains the road name and the link IDs constituting the road.”, the combination of map data structure with link data for each road is read to be “map-matched link”)
based on a plurality of first link attributes of the first map-matched link (Col. 2, lines 8-14, “a method of route searching further comprising the steps of: (1) performing a route search from the starting point towards the destination by using links of the same functional class as the functional class of the link to which the start point belongs”, here the phrasing from the starting point towards the destination is interpreted to be analogous to “downstream”) 
determine whether the second map-matched link is one among the one or more searched downstream links, to obtain a result (Col 5, lines 40-44, “Then, the node n is checked to see if it is the destination G (Step 105). If it is the destination, the route search process proves successful (Step 106).”)(Fig 11, Item 304, “Destination Reached? Yes or No”)
validate the connectivity of one or more routes between at least the first road object and the second road object, based on the result (Col 8, lines 48-53, “When the destination is finally reached at step 304, the stored routes of each class from the side of the start point (S(5), S(4), S(3), S(2), S(1), and S(0)), and the stored routes of each class from the side of the destination (G(5), G(4), G(3), G(2), G(1), and G(0)), are sequentially connected to form the guided route”, the examiner notes that a route is deemed valid when the start and end point are identified as being located on the same route or connected, as defined in paragraph [0092] of the specification of the instant application)(Fig 11, item 311)
Tanimoto does not explicitly teach a system comprising: at least one non transitory memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions to obtain at least a first map-matched link corresponding to the first road object and a second map-matched link corresponding to the second road object, wherein the plurality of first link attributes comprise at least a link shape location referring to a plurality of shape locations of the first map-matched link excluding a link start location and link end location of the first map matched link, and generating an alert on a user interface indicating an automatic conversion from an autonomous mode to a manual mode in a vehicle prior to the roadwork zone based on the determined speed funnel. 
However, Tanimoto teaches method for searching out the optimal route between a starting point and a destination (Fig 11, item 30). As a part of this route searching method Tanimoto teaches associating the start point with a road link (Col 2, lines 9-12, “performing a route search from the starting point towards the destination by using links of the same functional class as the functional class of the link to which the start point belongs”), which is interpreted to be analogous to a map-matched link. Tanimoto further teaches, validating the route between the first map-matched link and a second map matched link in the form of a destination, this can be seen in Figure 11 of Tanimoto items 304 and 311(Tanimoto, Col 8, lines 48-53, “When the destination is finally reached at step 304, the stored routes of each class from the side of the start point (S(5), S(4), S(3), S(2), S(1), and S(0)), and the stored routes of each class from the side of the destination (G(5), G(4), G(3), G(2), G(1), and G(0)), are sequentially connected to form the guided route”). The secondary reference Gdalyahu which teaches a system for autonomously navigating a vehicle has been included to further outline the map-matching process and include the use of road objects or landmarks in the map-matching process.
Gdalyahu teaches a system comprising: at least one non-transitory memory configured to store computer program code instructions (Para [0450] “Memory 1415 may be a non-transitory memory, such as a flash memory, a random access memory, etc.”)
and at least one processor configured to execute the computer program code instructions (Para [0450] “Memory 1415 may be configured to store data, such as computer codes or instructions executable by a processor”) 
to obtain at least a first map-matched link corresponding to the first road object and a second map-matched link corresponding to the second road object (Para [0024], “a system for identifying a landmark for use in autonomous vehicle navigation may include at least one processor programmed to: receive at least one identifier associated with the landmark; associate the landmark with a road segment”) (Para [0052], "receive a first navigational map for use in autonomously controlling the vehicle, wherein the first navigational map is associated with a first road segment; determine at least a first autonomous navigational response for the vehicle along the first road segment based on analysts of the first navigational map; receive a second navigational map use in autonomously controlling the vehicle wherein the second navigational map is associated with a second road segment") (Para [0009], “The sparse map may include a polynomial representation of a target trajectory for the autonomous vehicle along the road segment; and a plurality of predetermined landmarks associated with the road segment”, here the system is teaching the use of landmarks/road objects in autonomous vehicle navigation including associating landmarks with road segments and obtaining maps associated with those road segments this is interpreted to be obtaining map-matched link/road segment associated with a first road object/landmark)
wherein the plurality of first link attributes comprise at least a link shape location referring to a plurality of shape locations of the first map-matched link excluding a link start location and link end location of the first map matched link (Paragraph [0343], “processing unit 110 may consider the position and motion of other vehicles, the detected road edges and barriers, and/or general road shape descriptions extracted from map data (such as data from map database 160)”) (Paragraph [0496], “The vehicles may communicate with a central server (e.g., server 1230) that maintains an up-to-date map including these visual landmarks connected to other significant geometric and semantic information (e.g. lane structure, type and position of road signs, type and position of road marks, shape of nearby drivable ground area delineated by the position of physical obstacles, shape of previously driven vehicle path when controlled by human driver, etc.).”, here the system uses the shape of road segments as an attribute in order to make determinations, this attribute information can be used to make route determinations when combined with the system of Tanimoto as described above) 
automatically convert a vehicle from an autonomous mode to a manual mode prior to the roadwork zone (Paragraph [0314], “As discussed below in further detail and consistent with various disclosed embodiments, system 100 may provide a variety of features related to autonomous driving and/or driver assist technology. For example, system 100 may analyze image data, position data (e.g., GPS location information), map data, speed data, and/or data from sensors included in vehicle 200. System 100 may collect the data for analysis from, for example, image acquisition unit 120, position sensor 130, and other sensors. Further, system 100 may analyze the collected data to determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention”, here the system is shown to be capable of analyzing received information and taking automatic actions relating to that information, the examiner is interpreting this as including a transfer of control, and additionally the system is capable of issuing alerts based on this information) (Paragraph [0346], “As vehicle 200 approaches the junction, at step 564, processing unit 110 may update the confidence level associated with the analyzed junction geometry and the detected traffic lights. … Thus, based on the confidence level, processing unit 110 may delegate control to the driver of vehicle 200 in order to improve safety conditions.”, here in response to a determination by the processing unit, the system will transfer control to the driver, however Gdalyahu does not explicitly teach the transfer of control in response to a speed funnel).
Tanimoto and Gdalyahu are analogous art as they are both related generally to methods of vehicle navigation and route mapping.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the road object identification and sparse mapping technology in Gdalyahu in the route finding method of Tanimoto to improve the data integration of information received from multiple sensors commonly found on modern vehicles including cameras, GPS data, map data etc., therefore Gdalyahu proposes an improvement to the mapping and route finding system taught by Tanimoto (Gdalyahu, Para [003], ”The sheer quantity of data (e.g., captured image data, map data, GPS data, sensor data, etc.) that an autonomous vehicle may need to analyze, access, and/or store poses challenges that can in fact limit or even adversely affect autonomous navigation. Furthermore, if an autonomous vehicle relies on traditional mapping technology to navigate, the sheer volume of data needed to store and update the map poses daunting challenges.”).
However, neither Tanimoto nor Gdalyahu explicitly teach determining that a plurality of road objects are related to a speed funnel. 
Schutzmeier teaches a method for determining a road construction site for a motor vehicle including determine that the first road object and the second road object constitute a speed funnel prior to a roadwork zone (Paragraph [0012], “The determined actual speed identification can comprise information relating to a single traffic sign and or a plurality of traffic signs which form a speed funnel which represents a regulated sequence of speed restrictions which limit the permitted route-related maximum speed step-by-step in stages down to a target value.”, here the system is using a plurality of road objects in the form of traffic signs in order to determine a speed funnel this speed funnel that is recognized by the system could prompt an automatic action due to a lowered confidence level as taught above by Gdalyahu such as transferring control back to driver). 
Tanimoto, Gdalyahu, and Schutzmeier are analogous art as they are both related to methods and systems for vehicle navigation systems. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining that the first road object and the second road object constitute a speed funnel prior to a roadwork zone of Schutzmeier in the route finding method of Tanimoto and Gdalyahu in order to improve route planning and the accurate calculation of travel time (Schutzmeier, Paragraph [0004], ”Discrepancies between the planning of the construction site and the actual situation on the road result in inaccuracies and errors in the real-time traffic information service based thereon. As a result, the location and time of the occurrence of construction sites are either not reported or are not correctly reported. The planning of a route and the calculation of the journey time are thereby hindered.”).

Regarding claim 2, Tanimoto, Gdalyahu, and Schutzmeier teach the system as described above in claim 1, Tanimoto further teaches 
the one or more downstream links comprise a first downstream link and a plurality of second downstream links in sequence (Col 8, lines 14-17, ”when the destination is reached using links of a certain class, the routes of each class obtained in the searches from the starting point side and the destination side are sequentially connected to obtain the guided route.”)
to search for the one or more downstream links, the at least on processor is further configured to: search for the first downstream link based on the first link attributes (Col 8, line 1-5, “a route search is performed using links of the same class as the functional class FC of the link to which the start point belongs, from the start point toward the destination”, here the first link attributes are being defined within the functional class of the link)
and iteratively search for the plurality of second downstream links, based on a plurality of second link attributes of a respective preceding link of each of the plurality of second downstream links (Col 8, line 1-14, “Therefore, in the process of the second route searching method: (1) a route search is performed using links of the same class as the functional class FC of the link to which the start point belongs, from the start point toward the destination, until a higher class link is reached; (2) a similar route search is performed using links of the same class as the functional class FC of the link to which the destination belongs, from the destination toward the start point, until a higher class link is reached; (3) the node of the higher class link reached in the search from the starting point is set as the new starting point, and the node of the higher class link reached in the searches from the destination is set as the new destination; (4) the above described processes are repeated by using the new starting and destination points”, the “iteratively search” process is described here by searching for a link using its functional class as “link attributes” and repeating the process using the functional class of each previous link of the new start point).

Regarding claim 3, Tanimoto, Gdalyahu, and Schutzmeier teach the system as described above in claims 1 and 2, Tanimoto further teaches 
the plurality of second link attributes comprise a functional class of the respective preceding link of the plurality of second downstream links (Col 1, lines 61-66, “According to the present invention, the above mentioned objects can be attained by a method of route searching comprising the steps of: (1) producing map information by storing link information, including the nodes on both ends of a link, the link length, the speed limit in the link, and the functional class of the link”)
a link start location and a link end location of the respective preceding link of each of the plurality of second downstream links (Col 1, lines 61-66, “including the nodes on both ends of a link”, the nodes here are defining the start and end location of each link)(Col 3, lines 3-5, “a road is indicated by a set of nodes, each of which is represented by longitudinal and latitudinal coordinates.”)
a link downstream heading of the respective preceding link of each of the plurality of second downstream links (Col 3, lines 39-43, “Reference numeral 13 denotes a vehicle position detector for calculating the absolute vehicle position (its latitude and longitude). This is accomplished by using an orientation sensor, such as a vibrating gyroscope, to detect the vehicle's traveling direction”, here the combination of a latitude and longitude with vehicle heading direction allow a downstream direction to be determined)(Col 3, lines 12-21, “The road data contains the road name and the link IDs constituting the road. For a road network such as shown in FIG. 3, the road data of Road 2 can be expressed as shown in FIG. 2. The link data (Link Data), as shown in FIG. 2, contains (1) the node IDs (NDPT11, NDPT12) at both ends of the link, (2) the link length, D.sub.L, (3) the speed category, SC, specifying the speed limit in the link, (4) the functional class, FC, of the link, (5) one-way traffic information, (6) the number of lanes, (7) whether or not the link has a toll, and other such data.”, the described invention outlines a number of data points describing the features of each link of a road and the above mentioned other such data could feasibly include the heading data calculated from the change in latitude and longitude of the start and end points of each link); and a link length of the respective preceding link of each of the plurality of second downstream links (Col 1, lines 61-66, “including the nodes on both ends of a link, the link length”).

Regarding claim 5, Tanimoto, Gdalyahu, and Schutzmeier teach the system as described above in claim 1, Tanimoto further teaches 
to generate the route data, the at least one processor is further configured to identify at least one start link as the first map-matched link (Col 2, lines 7-13, "a method of route searching further comprising the steps of: (1) performing a route search from the starting point towards the destination by using links of the same functional class as the functional class of the link to which the start point belongs until a higher class link is reached") 
and identify at least one end link as the second map-matched link (Col 8, lines 5-9, “a similar route search is performed using links of the same class as the functional class FC of the link to which the destination belongs”).


Regarding claim 6, claim 6 is similar in scope to claim 3; therefore it is rejected under similar rationale.

Regarding claim 8, Tanimoto, Gdalyahu, and Schutzmeier teach the system as described above in claim 1, Gdalyahu further teaches 
to obtain at least the first map-matched link and the second map-matched link, the at least one processor is further configured to: cluster a plurality road object observations, based on an observation type, a location and a heading of each of the plurality of road object observations to generate at least one cluster (Para [0024], “In some embodiments, a system for identifying a landmark for use in autonomous vehicle navigation may include at least one processor programmed to: receive at least one identifier associated with the landmark; associate the landmark with a corresponding road segment; update an autonomous vehicle road navigation model relative to the corresponding road segment to include the at least one identifier associated with the landmark”) 
and map-match the generated at least one cluster to a plurality of links based on the observation type, the location and the heading of each of the plurality of road object observations in the generated at least one cluster to obtain at least the first map-matched link and the second map-matched link (Para [0902], “Thus, in some cases, distinguishing between certain recognized landmarks may be difficult based on comparisons based solely on landmark size, shape, type, indexed location, etc. To further aid in identifying one or more recognized landmarks from within images captured of a vehicle's environment, a group of two or more landmarks may be designated as a super landmark. Such a super landmark may offer additional characteristics that may aid in identifying or verifying one or more recognized landmarks (e.g., from among the group of landmarks).”, here the use of landmarks is read to be the equivalent of “road object”, and the creation of a group of observations deemed a super landmark is the equivalent of “cluster”)(Para [0904], “A super landmark may be associated with one or more characteristics, such as distances between constituent landmarks, a number of landmarks in the group, an ordering sequence, one or more relative spatial relationships between the members of the landmark group, etc. Moreover, these characteristics may be used to generate a super landmark signature. The super landmark signature may represent a unique form of identifying the group of landmarks or even a single landmark within the group.”).

Regarding claim 9, Tanimoto, Gdalyahu, and Schutzmeier teach the system as described above in claim 1, Gdalyahu further teaches each of at least the first road object and the second road object is one of a road sign, a physical divider, road markings, a bollard, a cone, a road barrier, a guardrail, or a broken down vehicle (Para [0023], “The at least one navigational constraint may include at least one of a barrier, an object, a lane marking, a sign, or another vehicle”)(Para [0025], "The at least one identifier may be determined based on the landmark being identified as one of a plurality of landmark types. The landmark types may include a traffic sign. The landmark types may include a post. The landmark types may include a directional indicator. The landmark types may include a rectangular sign.")(Para [0025], "The landmark may include at least one of a directional sign, a traffic sign, a lamppost, a road marking, and a business sign").

Regarding claim 10, Tanimoto teaches method for validating connectivity of one or more routes between at least a first road object and a second road object (see at least Col 3, lines 10-12, Col 5, lines 40-44 and Figs. 1-3 & 11), the method comprising:
searching for one or more downstream links in downstream of the first map-matched link (Col 3, lines 10-12 “The map data structure, as shown in FIG. 2, contains a list of roads, road data for each road, and link data of each link in the road. The road data contains the road name and the link IDs constituting the road.”, the combination of map data structure with link data for each road is read to be “map-matched link”)
based on a plurality of first link attributes of the first map-matched link (Col. 2, lines 8-14, “a method of route searching further comprising the steps of: (1) performing a route search from the starting point towards the destination by using links of the same functional class as the functional class of the link to which the start point belongs”, here the phrasing from the starting point towards the destination is interpreted to be analogous to “downstream”)
determining whether the second map-matched link is one among the one or more searched downstream links, to obtain a result (Col 5, lines 40-44, “Then, the node n is checked to see if it is the destination G (Step 105). If it is the destination, the route search process proves successful (Step 106).”)(Fig 11, Item 304, “Destination Reached? Yes or No”)
validating the connectivity of one or more routes between at least the first road object and the second road object, based on the result (Col 8, lines 48-53, “When the destination is finally reached at step 304, the stored routes of each class from the side of the start point (S(5), S(4), S(3), S(2), S(1), and S(0)), and the stored routes of each class from the side of the destination (G(5), G(4), G(3), G(2), G(1), and G(0)), are sequentially connected to form the guided route”, the examiner notes that a route is deemed valid when the start and end point are identified as being located on the same route or connected, as defined in paragraph [0092] of the specification of the instant application)(Fig 11, item 311).
Tanimoto does not explicitly teach a method using at least one processor, obtaining at least a first map-matched link corresponding to the first road object and a second map-matched link corresponding to the second road object, wherein the plurality of first link attributes comprise at least a link shape location referring to a plurality of shape locations of the first map-matched link excluding a link start location and link end location of the first map matched link, and generating an alert on a user interface indicating an automatic conversion from an autonomous mode to a manual mode in a vehicle prior to the roadwork zone based on the determined speed funnel. 
However, Tanimoto teaches method for searching out the optimal route between a starting point and a destination (Fig 11, item 30). As a part of this route searching method Tanimoto teaches associating the start point with a road link (Col 2, lines 9-12, “performing a route search from the starting point towards the destination by using links of the same functional class as the functional class of the link to which the start point belongs”), which is interpreted to be analogous to a map-matched link. Tanimoto further teaches, validating the route between the first map-matched link and a second map matched link in the form of a destination, this can be seen in Figure 11 of Tanimoto items 304 and 311(Tanimoto, Col 8, lines 48-53, “When the destination is finally reached at step 304, the stored routes of each class from the side of the start point (S(5), S(4), S(3), S(2), S(1), and S(0)), and the stored routes of each class from the side of the destination (G(5), G(4), G(3), G(2), G(1), and G(0)), are sequentially connected to form the guided route”). The secondary reference Gdalyahu which teaches a system for autonomously navigating a vehicle has been included to further outline the map-matching process and include the use of road objects or landmarks in the map-matching process.
Gdalyahu teaches a system comprising: at least one processor configured to execute the computer program code instructions (Para [0450] “Memory 1415 may be configured to store data, such as computer codes or instructions executable by a processor”) 
obtaining at least a first map-matched link corresponding to the first road object and a second map-matched link corresponding to the second road object (Para [0024], “a system for identifying a landmark for use in autonomous vehicle navigation may include at least one processor programmed to: receive at least one identifier associated with the landmark; associate the landmark with a road segment”) (Para [0052], "receive a first navigational map for use in autonomously controlling the vehicle, wherein the first navigational map is associated with a first road segment; determine at least a first autonomous navigational response for the vehicle along the first road segment based on analysts of the first navigational map; receive a second navigational map use in autonomously controlling the vehicle wherein the second navigational map is associated with a second road segment") (Para [0009], “The sparse map may include a polynomial representation of a target trajectory for the autonomous vehicle along the road segment; and a plurality of predetermined landmarks associated with the road segment”, here the system is teaching the use of landmarks/road objects in autonomous vehicle navigation including associating landmarks with road segments and obtaining maps associated with those road segments this is interpreted to be obtaining map-matched link/road segment associated with a first road object/landmark)
wherein the plurality of first link attributes comprise at least a link shape location referring to a plurality of shape locations of the first map-matched link excluding a link start location and link end location of the first map matched link (Paragraph [0343], “processing unit 110 may consider the position and motion of other vehicles, the detected road edges and barriers, and/or general road shape descriptions extracted from map data (such as data from map database 160)”) (Paragraph [0496], “The vehicles may communicate with a central server (e.g., server 1230) that maintains an up-to-date map including these visual landmarks connected to other significant geometric and semantic information (e.g. lane structure, type and position of road signs, type and position of road marks, shape of nearby drivable ground area delineated by the position of physical obstacles, shape of previously driven vehicle path when controlled by human driver, etc.).”, here the system uses the shape of road segments as an attribute in order to make determinations, this attribute information can be used to make route determinations when combined with the system of Tanimoto as described above) 
automatically convert a vehicle from an autonomous mode to a manual mode prior to the roadwork zone (Paragraph [0314], “As discussed below in further detail and consistent with various disclosed embodiments, system 100 may provide a variety of features related to autonomous driving and/or driver assist technology. For example, system 100 may analyze image data, position data (e.g., GPS location information), map data, speed data, and/or data from sensors included in vehicle 200. System 100 may collect the data for analysis from, for example, image acquisition unit 120, position sensor 130, and other sensors. Further, system 100 may analyze the collected data to determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention”, here the system is shown to be capable of analyzing received information and taking automatic actions relating to that information, the examiner is interpreting this as including a transfer of control, and additionally the system is capable of issuing alerts based on this information) (Paragraph [0346], “As vehicle 200 approaches the junction, at step 564, processing unit 110 may update the confidence level associated with the analyzed junction geometry and the detected traffic lights. … Thus, based on the confidence level, processing unit 110 may delegate control to the driver of vehicle 200 in order to improve safety conditions.”, here in response to a determination by the processing unit, the system will transfer control to the driver, however Gdalyahu does not explicitly teach the transfer of control in response to a speed funnel).
Tanimoto and Gdalyahu are analogous art as they are both related generally to methods of vehicle navigation and route mapping.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the road object identification and sparse mapping technology in Gdalyahu in the route finding method of Tanimoto to improve the data integration of information received from multiple sensors commonly found on modern vehicles including cameras, GPS data, map data etc., therefore Gdalyahu proposes an improvement to the mapping and route finding system taught by Tanimoto (Gdalyahu, Para [003], ”The sheer quantity of data (e.g., captured image data, map data, GPS data, sensor data, etc.) that an autonomous vehicle may need to analyze, access, and/or store poses challenges that can in fact limit or even adversely affect autonomous navigation. Furthermore, if an autonomous vehicle relies on traditional mapping technology to navigate, the sheer volume of data needed to store and update the map poses daunting challenges.”).
However, neither Tanimoto nor Gdalyahu explicitly teach determining that a plurality of road objects are related to a speed funnel. 
Schutzmeier teaches a method for determining a road construction site for a motor vehicle including determine that the first road object and the second road object constitute a speed funnel prior to a roadwork zone (Paragraph [0012], “The determined actual speed identification can comprise information relating to a single traffic sign and or a plurality of traffic signs which form a speed funnel which represents a regulated sequence of speed restrictions which limit the permitted route-related maximum speed step-by-step in stages down to a target value.”, here the system is using a plurality of road objects in the form of traffic signs in order to determine a speed funnel this speed funnel that is recognized by the system could prompt an automatic action due to a lowered confidence level as taught above by Gdalyahu such as transferring control back to driver). 
Tanimoto, Gdalyahu, and Schutzmeier are analogous art as they are both related to methods and systems for vehicle navigation systems. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining that the first road object and the second road object constitute a speed funnel prior to a roadwork zone of Schutzmeier in the route finding method of Tanimoto and Gdalyahu in order to improve route planning and the accurate calculation of travel time (Schutzmeier, Paragraph [0004], ”Discrepancies between the planning of the construction site and the actual situation on the road result in inaccuracies and errors in the real-time traffic information service based thereon. As a result, the location and time of the occurrence of construction sites are either not reported or are not correctly reported. The planning of a route and the calculation of the journey time are thereby hindered.”).

Regarding claim 11, claim 11 is similar in scope to claim 2; therefore it is rejected under similar rationale.

Regarding claim 12, claim 12 is similar in scope to claim 3; therefore it is rejected under similar rationale.

Regarding claim 14, claim 14 is similar in scope to claim 5; therefore it is rejected under similar rationale.

Regarding claim 15, claim 15 is similar in scope to claim 6; therefore it is rejected under similar rationale.

Regarding claim 17, claim 17 is similar in scope to claim 8; therefore it is rejected under similar rationale.

Regarding claim 18, claim 18 is similar in scope to claim 9; therefore it is rejected under similar rationale.


Regarding claim 19, Tanimoto teaches a system for validating connectivity of one or more routes between at least a first road object and a second road object (see at least Col 3, lines 10-12, Col 5, lines 40-44 and Figs. 1-3 & 11), the operations comprising:
searching for one or more downstream links in downstream of the first map-matched link (Col 3, lines 10-12 “The map data structure, as shown in FIG. 2, contains a list of roads, road data for each road, and link data of each link in the road. The road data contains the road name and the link IDs constituting the road.”, the combination of map data structure with link data for each road is read to be “map-matched link”)
based on a plurality of first link attributes of the first map-matched link (Col. 2, lines 8-14, “a method of route searching further comprising the steps of: (1) performing a route search from the starting point towards the destination by using links of the same functional class as the functional class of the link to which the start point belongs”, here the phrasing from the starting point towards the destination is interpreted to be analogous to “downstream”)
 determining whether the second map-matched link is one among the one or more searched downstream links, to obtain a result (Col 5, lines 40-44, “Then, the node n is checked to see if it is the destination G (Step 105). If it is the destination, the route search process proves successful (Step 106).”)(Fig 11, Item 304, “Destination Reached? Yes or No”)
validating the connectivity of one or more routes between at least the first road object and the second road object, based on the result (Col 8, lines 48-53, “When the destination is finally reached at step 304, the stored routes of each class from the side of the start point (S(5), S(4), S(3), S(2), S(1), and S(0)), and the stored routes of each class from the side of the destination (G(5), G(4), G(3), G(2), G(1), and G(0)), are sequentially connected to form the guided route”, the examiner notes that a route is deemed valid when the start and end point are identified as being located on the same route or connected, as defined in paragraph [0092] of the specification of the instant application)(Fig 11, item 311)
Tanimoto does not explicitly teach a computer program product comprising at least one non-transitory computer readable storage medium having stored thereon computer executable program code instructions which when executed by a computer, cause the computer to carry out operations; obtain at least a first map-matched link corresponding to the first road object and a second map-matched link corresponding to the second road object, wherein the plurality of first link attributes comprise at least a link shape location referring to a plurality of shape locations of the first map-matched link excluding a link start location and link end location of the first map matched link, and generating an alert on a user interface indicating an automatic conversion from an autonomous mode to a manual mode in a vehicle prior to the roadwork zone based on the determined speed funnel. 
However, Tanimoto teaches method for searching out the optimal route between a starting point and a destination (Fig 11, item 30). As a part of this route searching method Tanimoto teaches associating the start point with a road link (Col 2, lines 9-12, “performing a route search from the starting point towards the destination by using links of the same functional class as the functional class of the link to which the start point belongs”), which is interpreted to be analogous to a map-matched link. Tanimoto further teaches, validating the route between the first map-matched link and a second map matched link in the form of a destination, this can be seen in Figure 11 of Tanimoto items 304 and 311(Tanimoto, Col 8, lines 48-53, “When the destination is finally reached at step 304, the stored routes of each class from the side of the start point (S(5), S(4), S(3), S(2), S(1), and S(0)), and the stored routes of each class from the side of the destination (G(5), G(4), G(3), G(2), G(1), and G(0)), are sequentially connected to form the guided route”). The secondary reference Gdalyahu which teaches a system for autonomously navigating a vehicle has been included to further outline the map-matching process and include the use of road objects or landmarks in the map-matching process.
Gdalyahu teaches a system comprising: computer program product comprising at least one non-transitory computer readable storage medium having stored thereon computer executable program code instructions which when executed by a computer, cause the computer to carry out operations (Para [0450] “Memory 1415 may be a non-transitory memory, such as a flash memory, a random access memory, etc.”)
obtaining at least a first map-matched link corresponding to the first road object and a second map-matched link corresponding to the second road object (Para [0024], “a system for identifying a landmark for use in autonomous vehicle navigation may include at least one processor programmed to: receive at least one identifier associated with the landmark; associate the landmark with a road segment”) (Para [0052], "receive a first navigational map for use in autonomously controlling the vehicle, wherein the first navigational map is associated with a first road segment; determine at least a first autonomous navigational response for the vehicle along the first road segment based on analysts of the first navigational map; receive a second navigational map use in autonomously controlling the vehicle wherein the second navigational map is associated with a second road segment") (Para [0009], “The sparse map may include a polynomial representation of a target trajectory for the autonomous vehicle along the road segment; and a plurality of predetermined landmarks associated with the road segment”, here the system is teaching the use of landmarks/road objects in autonomous vehicle navigation including associating landmarks with road segments and obtaining maps associated with those road segments this is interpreted to be obtaining map-matched link/road segment associated with a first road object/landmark)
wherein the plurality of first link attributes comprise at least a link shape location referring to a plurality of shape locations of the first map-matched link excluding a link start location and link end location of the first map matched link (Paragraph [0343], “processing unit 110 may consider the position and motion of other vehicles, the detected road edges and barriers, and/or general road shape descriptions extracted from map data (such as data from map database 160)”) (Paragraph [0496], “The vehicles may communicate with a central server (e.g., server 1230) that maintains an up-to-date map including these visual landmarks connected to other significant geometric and semantic information (e.g. lane structure, type and position of road signs, type and position of road marks, shape of nearby drivable ground area delineated by the position of physical obstacles, shape of previously driven vehicle path when controlled by human driver, etc.).”, here the system uses the shape of road segments as an attribute in order to make determinations, this attribute information can be used to make route determinations when combined with the system of Tanimoto as described above) 
automatically convert a vehicle from an autonomous mode to a manual mode prior to the roadwork zone (Paragraph [0314], “As discussed below in further detail and consistent with various disclosed embodiments, system 100 may provide a variety of features related to autonomous driving and/or driver assist technology. For example, system 100 may analyze image data, position data (e.g., GPS location information), map data, speed data, and/or data from sensors included in vehicle 200. System 100 may collect the data for analysis from, for example, image acquisition unit 120, position sensor 130, and other sensors. Further, system 100 may analyze the collected data to determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention”, here the system is shown to be capable of analyzing received information and taking automatic actions relating to that information, the examiner is interpreting this as including a transfer of control, and additionally the system is capable of issuing alerts based on this information) (Paragraph [0346], “As vehicle 200 approaches the junction, at step 564, processing unit 110 may update the confidence level associated with the analyzed junction geometry and the detected traffic lights. … Thus, based on the confidence level, processing unit 110 may delegate control to the driver of vehicle 200 in order to improve safety conditions.”, here in response to a determination by the processing unit, the system will transfer control to the driver, however Gdalyahu does not explicitly teach the transfer of control in response to a speed funnel).
Tanimoto and Gdalyahu are analogous art as they are both related generally to methods of vehicle navigation and route mapping.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the road object identification and sparse mapping technology in Gdalyahu in the route finding method of Tanimoto to improve the data integration of information received from multiple sensors commonly found on modern vehicles including cameras, GPS data, map data etc., therefore Gdalyahu proposes an improvement to the mapping and route finding system taught by Tanimoto (Gdalyahu, Para [003], ”The sheer quantity of data (e.g., captured image data, map data, GPS data, sensor data, etc.) that an autonomous vehicle may need to analyze, access, and/or store poses challenges that can in fact limit or even adversely affect autonomous navigation. Furthermore, if an autonomous vehicle relies on traditional mapping technology to navigate, the sheer volume of data needed to store and update the map poses daunting challenges.”).
However, neither Tanimoto nor Gdalyahu explicitly teach determining that a plurality of road objects are related to a speed funnel. 
Schutzmeier teaches a method for determining a road construction site for a motor vehicle including determine that the first road object and the second road object constitute a speed funnel prior to a roadwork zone (Paragraph [0012], “The determined actual speed identification can comprise information relating to a single traffic sign and or a plurality of traffic signs which form a speed funnel which represents a regulated sequence of speed restrictions which limit the permitted route-related maximum speed step-by-step in stages down to a target value.”, here the system is using a plurality of road objects in the form of traffic signs in order to determine a speed funnel this speed funnel that is recognized by the system could prompt an automatic action due to a lowered confidence level as taught above by Gdalyahu such as transferring control back to driver). 
Tanimoto, Gdalyahu, and Schutzmeier are analogous art as they are both related to methods and systems for vehicle navigation systems. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining that the first road object and the second road object constitute a speed funnel prior to a roadwork zone of Schutzmeier in the route finding method of Tanimoto and Gdalyahu in order to improve route planning and the accurate calculation of travel time (Schutzmeier, Paragraph [0004], ”Discrepancies between the planning of the construction site and the actual situation on the road result in inaccuracies and errors in the real-time traffic information service based thereon. As a result, the location and time of the occurrence of construction sites are either not reported or are not correctly reported. The planning of a route and the calculation of the journey time are thereby hindered.”).

Regarding claim 20, claim 20 is similar in scope to claim 2; therefore it is rejected under similar rationale.

Claims 7 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto (U.S. Patent 6,263,277 B1) in view of Gdalyahu (U.S. Application No 20170336792 A1) further in view of Schutzmeier (US-20200042807) and further in view of Newson (U.S. Patent 9,582,539 B2).

Regarding claim 7, Tanimoto, Gdalyahu, and Schutzmeier teach the system as described above in claim 1, Tanimoto further teaches 
the at least one processor is further configured to search for the one or more downstream links in the downstream of the first map-matched link, based on a selection criteria (Col 8, lines 1-5, “a route search is performed using links of the same class as the functional class FC of the link to which start point belongs”, here the links being searched are using the “selection criteria” of belonging to the same functional class). 
However neither Tanimoto, Gdalyahu, nor Schutzmeier teach a first condition that a sum total of link lengths is less than or equal to a threshold length and a second condition that heading difference between a pair of sequential link is less than or equal to a threshold range. 
Newson teaches a first condition that sum total of link lengths of the first map-matched link and the one or more searched downstream links is less than or equal to a threshold length (Col 2, lines 2-8, “In another embodiment, one or more of the identified routes may be removed if a distance between a particular point and a particular route or a distance between the direct distance and the total distance exceeds a predetermined, dynamic, or adaptive threshold.”)
and a second condition that a heading difference between each pair of sequential links among the first map-matched link and the one or more searched downstream links is less than or equal to a threshold heading range (Col 18, lines 31-45, “In an example embodiment, the number of candidate route segments and/or overall routes may be reduced as a path progresses. More particularly, the number of candidate route segments and/or overall routes may be reduced into a lesser number of more probable route segments and/or a single most likely route, respectively, as the path currently being taken is determined. For instance, if a driver begins on a path heading in a particular direction, route segments and overall routes that are consistent with that path may become more likely. On the other hand, candidate route segments and/or overall routes that differ from the path being selected may become increasingly unlikely. Therefore, in one embodiment, the number candidate route segments and/or routes may be decreased by disregarding route segments or routes that appear to be unlikely.”, in the above example it is read that if a driver begins on a path heading in a particular direction, route segments that differ significantly from that heading will be deemed unlikely and therefore discarded).
Tanimoto, Gdalyahu, Schutzmeier, and Newson are analogous art as they are all related generally to methods of vehicle navigation and route mapping.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the route finding and sparse mapping technology found in the combination of Tanimoto, Gdalyahu, and Schutzmeier to include the conditions to disregard unlikely paths from a route in the route finding method of Newson to improve the accuracy of the map-matching technology and reduce the likelihood of attempting to use an incorrect route by disregarding routes or route segments that are deemed unlikely (Newson, Col 1, lines 38-53, “Therefore, for a vehicle having a GPS sensor, multiple candidate streets and measurement noise may make it difficult to determine the specific street being traversed. That is, a street identified as being the closest to the sensed position data might not be the street in which the vehicle is or was traveling. Moreover, simply matching each noisy sensed location point to the nearest path or road may also result in unreasonable and unlikely routes.”).

Regarding claim 16, claim 16 is similar in scope to claim 7; therefore it is rejected under similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662